Title: To Benjamin Franklin from Robert Morris, August 28[–September 7] 1781
From: Morris, Robert
To: Franklin, Benjamin



Sir
Philada. 28th. August[–September 7] 1781.
Herewith I send you No. 1 & 2. Triplicates of my Letters of the thirteenth and fourteenth July last No. 3 & 4, Duplicates of my Letters of the nineteenth and twenty first of July last. I have not yet executed the Plan mentioned in mine of the twenty first of July of drawing Bills on you for Reasons which it is not necessary to enumerate at present.
Since my Letter to you of the eighth of June last I have found it necessary to apply to the Minister of his most Christian Majesty in this Place to direct another of five hundred thousand Livres with Messrs. Le Couteulx & Co. and I am now drawing Bills for that Sum wherefore I must pray your Excellency to take Measures that they be put in Cash to Answer my Drafts— Altho I have no Doubt that this will be done on the Chevalier de la Luzernes Application yet as his Letters may miscarry or other unavoidable Misfortune happen I take this additional Precaution because it is of the utmost Importance to the United States that these Bills be duly honored.
The last Advices from Europe inform us of Mr Neckars Resignation or Removal which Occasions much Speculation as to the Causes which produced this Event. I should be glad to hear from you on that Subject.
We learn from Boston the Arrival of the frigate Magicienne with a large Store Ship laden with Cloathing &ca. for the United States another Store Ship put back to Corunna as is said having been dismasted in a Gale of Wind. If this be so it is a loss which will be more easily supplied than that of the Fayette which Ship we are now informed was taken and carried into England.
Colo. Laurens’s Embarkation on Board a frigate for this Place with Money is also announced, and I hope she will spedily arrive. The Boston Account of the sixteenth of August mentions the arrival of the Magicienne in fifty Days. If Colo. Laurens had then sailed he must now have been out sixty two Days which is a very long Period for a single Frigate to be engaged in that voyage— If that Frigate arrives safe with five hundred thousand Dollars which is as I am informed on Board of her it will releive me from many very great Difficulties which I have now to struggle with, and give a much better appearance to our Affairs as it will enable us to operate with far more Vigor and Activity.

It is now a very long Time since we have had any Tidings of Mr. Adams. We have indeed been informed (tho not from himself) that he had opened a Loan for a Million of Florins: but we are much in the Dark as to the Success of it as well as many other Particulars relative to his Situation which would be very interesting.


September 7th. 1781.
Since writing the above Letter Colo. Laurens has come to this City from Boston at which Place he arrived in the Resolu with the two Store Ships under her Convoy after a Passage uncommonly tedious. It is certainly unnecessary to mention how great Pleasure we have received from this Occurrence.
Another equally pleasing is the Arrival of the Count de Grasse in Chesapeak Bay on the thirtieth of August with twenty eight Sail of the Line to wit one of one hundred and ten Guns three of eighty four Guns nineteen of Seventy four Guns four of sixty four Guns and one of fifty. The Count de Barras sailed from Rhode Island on the twenty fourth so that probably he has before this made a Junction with the Count de Grasse altho he had not on the thirty first of August— A Detachment of about seven thousand Men is on the Way to Virginia of which about two thousand five hundred were at the Head of Elk yesterday: As many more must have arrived there by this Evening and the Remainder to Morrow. There are landed from the Fleet three thousand Men and we are told these will receive an Addition of one thousand five hundred Marines besides the Army under the Command of the Marquis de la fayette which was before in Virginia and consists of about five thousand including the Militia. My Lord Cornwallis was entrenched at York in Virginia with five thousand Men. General Washington takes the Command of the Southern Army in Person. The Fleet under the Count de Grasse took on its way a Packet from Charlestown to Great Britain on Board of which was Lord Rawdon— From this Combination of Circumstances you will perceive that we have Reason to flatter ourselves with the Expectation of pleasing Occurrences.
With the greatest Respect I have the Honor to be Sir Your Excellency’s most obedient and humble Servant
RM
His Excellency Benjamin Franklin Esqr.

